2:20-cv-02124-CSB # 9   Page 1 of 12                               E-FILED
                                         Monday, 29 June, 2020 11:23:28 AM
                                              Clerk, U.S. District Court, ILCD

       IN THE UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF ILLINOIS

  YASSER TABARES   )
  LEYVA,           )
                   )
  Plaintiff,       )
                   )
     v.            )                   20-CV-2124
                   )
  CHAD KOLITWENZEW )
                   )
  Defendant.       )

                          ORDER

COLIN STIRLING BRUCE, U.S. DISTRICT JUDGE.

    Petitioner, a Cuban native who entered the United

States without proper documentation in February

2019, has been detained for more than 16 months, the

last three of those months in the Jerome Combs

Detention Center (JCDC). He filed this 28 U.S.C. §

1441 petition seeking release or a bond

redetermination hearing before an Immigration Judge.

Plaintiff contends that his detention violates his right

to substantive and procedural due process under the

Fifth Amendment because his detention has been
                         Page 1 of 12
2:20-cv-02124-CSB # 9   Page 2 of 12




unreasonably prolonged and because he is at a higher

risk of severe complications from COVID-19. The

Court has thoroughly reviewed the record and

concludes that no evidentiary hearing is warranted.

For the reasons below, Plaintiff’s petition is denied.

                    Procedural History

    This procedural history is taken from Petitioner’s

own statements and the undisputed procedural

history submitted by the Government. 28 U.S.C. §

2248 (if no traverse filed, allegations in response taken

as true unless found by the Court to be untrue).

    Petitioner was detained in Arizona in February

2019 pursuant to the mandatory detention provisions

of 8 U.S.C. § 1225(b)(2)(A), based on Petitioner’s entry

into the United States without valid documentation, 8

U.S.C. § 1182(a)(7)(A)(i)(I). Removal proceedings were

initiated in which Petitioner conceded removability but

applied for asylum and protection under the

Convention Against Torture. An Immigration Judge
                         Page 2 of 12
2:20-cv-02124-CSB # 9       Page 3 of 12




denied Plaintiff’s application and ordered Petitioner

removed. That ruling was affirmed by the Board of

Immigration Appeals (BIA) on February 25, 2020.

Plaintiff appealed the BIA ruling on March 18, 2020, to

the Ninth Circuit Court of Appeals. Plaintiff’s removal

was originally to occur within 90 days of BIA’s order, 8

U.S.C. § 1231(a), but the order was stayed by the

Ninth Circuit Court of Appeals, and, therefore, is not

considered final until the appeal is resolved, 8 U.S.C. §

1231(a)(1)(B)(ii)).1 A review of the docket of the appeal

shows that briefing is currently scheduled to be

complete in October 2020. Tabares Leyva v. Barr, 20-

70762 (9th Cir.)(last visited 6/22/20).

       Petitioner’s requests for parole have been denied,

the last request having been made and denied in April

2020. Petitioner asked for a bond hearing on an

unspecified date, which the Immigration Judge

  1Whether Petitioner’s mandatory detention falls under §
1225(b)(1)(A)(ii)(detainment while asylum petition pending) or §
1225(b)(2)(detainment pending removal proceedings) is not clear to the
Court, but the difference is immaterial to the Court’s analysis.
                               Page 3 of 12
2:20-cv-02124-CSB # 9   Page 4 of 12




purportedly denied on the grounds that Jennings v.

Rodriguez, 138 S.Ct. 830 (2018) had effectively

reversed the Ninth Circuit precedent upon which

Plaintiff relied. Petitioner asked again for bond in

March 2020, but Petitioner maintains that no date has

been set on this request because of a COVID-19

outbreak in Plaintiff’s prior place of detention and

court closures.

                             Analysis

    The Government seems to argue that Jennings v.

Rodriguez, 138 S.Ct. 830 (S.Ct. 2018) forecloses

Plaintiff’s claims for unreasonably prolonged detention.

Jennings held that the pre-removal order mandatory

detention provisions do not contain an implicit time

limit, unlike the post-removal detention provision,

which has a six-month presumptively reasonable time

limit, Zadvydas v. Davis, 533 U.S. 678 (2001). The

Court in Jennings stated in relevant part:



                         Page 4 of 12
2:20-cv-02124-CSB # 9   Page 5 of 12




      Read most naturally, §§ 1225(b)(1) and (b)(2)
      thus mandate detention of applicants for
      admission until certain proceedings have
      concluded. Section 1225(b)(1) aliens are
      detained for “further consideration of the
      application for asylum,” and § 1225(b)(2)
      aliens are in turn detained for “[removal]
      proceeding[s].” Once those proceedings end,
      detention under § 1225(b) must end as well.
      Until that point, however, nothing in the
      statutory text imposes any limit on the
      length of detention. And neither § 1225(b)(1)
      nor § 1225(b)(2) says anything whatsoever
      about bond hearings.

138 S.Ct. at 842.

      Jennings, though, did not address the

petitioner’s constitutional claims--whether at

some point a pre-removal mandatory detention

could become unconstitutionally prolonged.

Jennings, therefore, does not foreclose

Petitioner’s constitutional claims. Baez-Sanchez

v. Kolitwenzew, 360 F.Supp.3d 808, 815 (C.D.

Ill.). “Since Jennings, district courts across the

country have continued to find prolonged

detention unconstitutional when considering

                         Page 5 of 12
2:20-cv-02124-CSB # 9       Page 6 of 12




case-specific factors, including the length of the

detention, the cause of the delay and whether the

petitioner appears to be ‘gaming the system,’ and

the likelihood of eventual removal.” Id. The

Court, therefore, proceeds to the merits of the

claims.

        Plaintiff does not explain the grounds for his

asylum application, so the Court cannot assess

whether Plaintiff has a nonfrivolous argument against

removal. See, e.g., Parzych v. Prim, 2020 WL 996559

(N.D. Ill.)(petitioner had colorable defense where he

challenged agency’s interpretation of state statute);

Vargas v. Beth, 378 F.Supp.3d 716, 728 (E.D.

Wis.)(petitioner had colorable defense based on

statutory argument); Baez-Sanchez, 360 F.Supp.at

815 (petitioner had good faith belief that U-visa

petition would be approved).2



  2 A federal court would not be able to review the merits of a denial of
application for asylum. DHS v. Thuraissigiam, No. 19-1161 (S.Ct., decided
                              Page 6 of 12
2:20-cv-02124-CSB # 9        Page 7 of 12




         This is also not a situation where reversals,

remands, or administrative inaction have caused an

inordinate delay in Plaintiff’s removal proceedings.

Compare with Parzych v. Prim, 2020 WL 996559 (N.D.

Ill.)(petitioner was detained for nearly three years “with

no end in sight”); Vargas, 378 F.Supp.3d at 727

(petitioner had been detained 9 ½ months and was

still waiting on BIA decision); Baez-Sanchez, 360

F.Supp.3d at 810 (detention over four years, with

“numerous appeals and remands”). Plaintiff’s removal

proceedings are in the final stage (judicial review) and

were in the final stage when Plaintiff filed his petition.

See Hussain v. Mukasey, 510 F.3d 739, 743 (7th Cir.

2007)(even if administrative removal proceedings were

inordinately delayed, release not warranted where

proceeding was in final stage, appellate review).

Further, while Plaintiff may have no control over how



June 25, 2020)(statute prohibiting court review of whether petitioner had a
credible fear of prosecution did not violate constitutional due process).
                               Page 7 of 12
2:20-cv-02124-CSB # 9   Page 8 of 12




long the Ninth Circuit will take to decide his appeal,

Plaintiff did file a motion for extension on June 22,

2020, asking for an additional month to file a brief.

See Hussain, 510 F.3d at 742 (“[J]udicial review of

removal orders takes only a limited amount of time

and if there is hardship to the petitioner the court can

agree to expedite the proceeding.”).

      Additionally, the Court cannot tell whether

Plaintiff has actually been denied a bond hearing.

According to Plaintiff, his first bond request was

denied because of Jennings, and his second bond

request is pending scheduling. Petitioner offers no

update on the scheduling of his pending bond request.

If Plaintiff is scheduled to receive a bond hearing, his

request for that hearing would appear to be moot.

      For the reasons above, the record does not

support Plaintiff’s claim that his detention has been

unconstitutionally prolonged in violation of his Fifth

Amendment due process rights.
                         Page 8 of 12
2:20-cv-02124-CSB # 9   Page 9 of 12




      Plaintiff also claims that COVID-19 and Plaintiff’s

asthma render his detention at JCDC a violation of his

Fifth Amendment substantive due process right.

      For the reasons stated by other district courts in

this district, the Court disagrees with the

Government’s arguments that Petitioner lacks Article

III standing or that habeas is not the proper legal

avenue for this claim. See Crainic v. Kolitwenzew, 20-

cv-2138 (C.D. Ill.)(Judge Myerscough, 6/8/20 Order

pp. 21-23); Ruderman v. Kolitwenzew, 20-cv-2082

(C.D. Ill., Judge Myerscough)(5/12/20 Order, pp. 25-

28); Hernandez v. Kolitwenzew, 20-cv-2088 (Chief

Judge Darrow, 4/23/20 Order, pp. 12-13).

      The Court need not belabor those points, though,

because Plaintiff’s claim fails on the merits. Plaintiff

has not provided competent evidence that he actually

has any medical conditions which put him at a high

risk of suffering serious complications from COVID-19.

Petitioner asserts that he suffers from asthma,
                         Page 9 of 12
2:20-cv-02124-CSB # 9   Page 10 of 12




attaching a document to his petition which purports to

be a clinical history summary from a “chronic

respiratory patient consultation” for Petitioner. The

document bears the date of March 30, 2020 and states

that Petitioner’s history “includes between 5 and 8

acute bronchial asthma attacks per year that are very

difficult [sic] control, requiring hospitalization on three

occasions.” [d/e 1-1, p. 4.] No date is given for the last

date Plaintiff was seen by a physician for respiratory

symptoms or the date of the hospitalizations. A

similar document was filed by Petitioner on June 11,

2020.

      The Court cannot tell what information or records

were reviewed to compile this purported summary. If

the summary is based on subjective statements by

Petitioner, the summary would not be evidence of a

medical diagnosis. If the summary is based on a

review of Plaintiff’s medical records from Cuba, the

summary does not provide enough information to
                         Page 10 of 12
2:20-cv-02124-CSB # 9   Page 11 of 12




allow an inference that Plaintiff continues to have

problems with asthma.

      The Government has filed Plaintiff’s medical

records from JCDC, which show that Plaintiff is a

healthy 21-year-old male. Petitioner does not dispute

those records, nor does he dispute that, both upon his

apprehension in 2019 and upon his arrival at JCDC

more than a year later, he denied having any medical

problems or taking any medications. Further, Plaintiff

does not dispute that JCDC has implemented

measures to reduce the risk of COVID-19 spreading in

JCDC, including significant population reduction.

[Kolitwenzew Dec.] According to JCDC’s Chief of

Corrections Chad Kolitwenzew, over 100 ICE detainees

have been released since March 19, 2020, reducing

the ICE detainee population by nearly 70% to 48 from

155. [Kolitwenzew Dec. ¶ 3.]

      Taking Plaintiff’s good health and young age into

consideration along with Kolitwenzew’s actions to
                         Page 11 of 12
2:20-cv-02124-CSB # 9   Page 12 of 12




prevent COVID-19 infections, Plaintiff’s detention in

JCDC does not, on this record, present an objectively

unreasonable risk of harm to Plaintiff’s health.

Plaintiff’s substantive due process claim, therefore,

also fails.

      IT IS THEREFORE ORDERED that Plaintiff’s

petition for habeas corpus relief is denied. [1]. This

case is closed. The clerk is directed to prepare a

judgment.

   ENTERED:

                        _s/Colin Stirling Bruce__

                        COLIN STIRLING BRUCE
                        U.S. DISTRICT JUDGE




                         Page 12 of 12
